Citation Nr: 1202815	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-37 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for the Veteran's degenerative disc disease with disc bulge at L4-5.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to April 2006.          

This case comes before the Board of Veterans Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that a higher disability evaluation should be assigned for his lower spine disorder.  He is currently rated as 20 percent disabled.  To warrant a higher rating under the applicable rating criteria, the evidence must show forward flexion of the thoracolumbar spine limited to 30 degrees or less, ankylosis, or incapacitating episodes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

The Veteran underwent VA compensation examination in June 2009.  More recent medical evaluation is necessary to determine whether he currently meets criteria for a higher evaluation.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Moreover, an April 2009 statement from the Veteran's physician indicates that relevant medical evidence may be outstanding.  That examiner stated that the Veteran was "pending further evaluation by the pain specialists at Texas Tech University for a possible spinal cord stimulator."  The claims file contains records from this institution, but none are dated in 2009 or later.  An attempt to obtain any such additional records should be made therefore.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA and private treatment records of the Veteran regarding his lower spine treatment, to include any such records from Texas Tech University not already included in the claims file.  Any new records should then be associated with the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lower spine disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted and the Veteran's complaints should be reported in full.  

The examiner should specifically note range of motion measurements for the Veteran's lower spine, and address whether the Veteran's lower spine disorder includes ankylosis or causes incapacitating episodes, as defined under Note 1 of 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


